Citation Nr: 0214527	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  97-03 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for nonservice-connected 
pension and for special monthly pension.  In a September 1998 
rating decision, the RO granted the veteran's claim for 
nonservice-connected pension and made the award effective in 
1996.

A hearing was held on May 17, 2000, in Washington, D.C., 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim.  He was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  The Board remanded this 
case in June 2000 for additional development, and the RO has 
returned the case for further appellate review.


FINDINGS OF FACT

1.  The veteran has use of the upper and lower extremities 
and is mentally and physically capable of all aspects of 
self-care and self-protection.  He is not blind, bedridden, a 
patient in a nursing home or mentally incompetent.

2.  The veteran's psychiatric disorder is ratable at 100 
percent with his remaining chronic disabilities combining to 
a rating of 40 percent.  He is not confined to his home or 
his immediate area, and he is not institutionalized.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on the need for aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1521 (West 1991); 38 U.S.C. 
§ 5107 (West Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001).

2.  The criteria for entitlement to special monthly pension 
at the housebound rate have not been met.  38 U.S.C.A. § 1521 
(West 1991); 38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.351 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current disabilities render him 
permanently housebound and/or so disabled as to require the 
regular aid and attendance of another person.  Initially, the 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law requires VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the veteran has been advised 
of the Reasons and Bases in denying his claims as well as the 
steps taken to assist him in the development of his claims, 
and the evidence received and reviewed in arriving at its 
determinations.  In May 2002, the RO sent the veteran two 
letters advising him of the VCAA provisions, and the 
responsibilities of both VA and himself in developing his 
claim.  The dispositive issues on appeal concerns whether the 
veteran's current state of mental and physical disabilities 
render him permanently housebound and/or so disabled as to 
require the regular aid and attendance of another person.  VA 
has fully developed this issue by obtaining the veteran's 
disability evaluations by the United States Postal Service 
and the State of Maryland, and providing him extensive VA 
examinations in January and February 2002.

In developing this claim, the RO made three attempts to 
obtain records from the Social Security Administration (SSA) 
regarding the veteran's claim for disability benefits.  In 
May 2002, SSA informed VA that no records were available.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001) (continuing 
efforts to obtain records from a Federal department or agency 
may cease where it is reasonably certain that such records do 
not exist).  A review of the record indicates that the 
veteran had been awarded Supplemental Security Income (SSI) 
based upon a determination made by the State of Maryland's 
Disability Determination Services.  The record also reflects 
that VA has obtained the medical records used by the State of 
Maryland in its determination.  In a statement received in 
February 1997, the veteran also indicated that he had 
submitted to VA all records reviewed in conjunction with his 
SSI determination.  The veteran has not requested any further 
VA assistance in the development of his claim, and no 
reasonable possibility exists that any further assistance 
would aid in substantiating his claim.  Therefore, the Board 
finds that no prejudice accrues to the veteran in proceeding 
to the merits of this case at this time.

In the present case, the veteran is in receipt of an award of 
non-service connected pension benefits.  See 38 U.S.C.A. 
§ 1521(a) (West 1991) (VA shall pay pension to a war period 
veteran who is permanently and totally disabled from non-
service connected disability).  A veteran may receive 
additional monthly pension where he/she is helpless or so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1521(d) (West 1991); 
38 C.F.R. § 3.351 (2001).  Eligibility for such benefits 
requires that the veteran establish that he/she (1) is blind 
or functionally blind; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) has a 
factual need for aid and attendance.  38 C.F.R. § 3.351(c) 
(2001).

Under VA law and regulations, a factual need for aid and 
attendance is established where the veteran meets the 
following considerations: inability of the claimant to dress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his environment.  38 C.F.R. 
§ 3.352(a) (2001).  The particular personal function(s) that 
the claimant must be unable to perform must be one of the 
enumerated disabling conditions, but he/she is not required 
to satisfy all of the enumerated disabling conditions.  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).  VA must consider all 
of the above-mentioned factors within the regulation.  Id. at 
224.

A lesser (than the rate for aid and attendance) special 
monthly payment is authorized if in addition to having a 
single disability rated at 100 percent, the veteran is 
permanently housebound or meets applicable schedular criteria 
consisting of a single 100 percent rating with additional 
disability evaluated at 60 percent or more.  38 U.S.C.A. 
§ 1521(e) (West 1991); 38 C.F.R. § 3.351(a)(1) (2001).  A 
condition precedent to receiving monthly pension at the 
housebound rate is a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under §4.17 
of Chapter 38).  38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d) (2001).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran filed a claim for non-service connected pension 
and special monthly pension by means of a VA Form 21-526 
received in February 1996.  Evidence of record at that time 
included a disability evaluation by the U.S. Postal Service 
conducted in 1989.  The medical records indicated diagnoses 
of depression, chest pain of undetermined etiology, 
myofascitis and thoraco-lumbar-sprain-strain.  The veteran 
was disqualified from performing as a letter carrier during 
his probationary period due to his inability to lift weights 
greater than 5-10 pounds for a prolonged period of time. 

A VA general medical examination, dated in March 1996, 
revealed findings which were "within normal limits."  It 
was reported that the veteran, who lived in a two-story house 
with his wife, denied problems with moving around the house 
or climbing to the second floor.  He drove a car.  He did 
complain of frequent memory lapses, but no somatic impairment 
was evident.  A follow-up mental disorders examination 
resulted in diagnoses of past history of chronic alcoholism 
and inadequate personality.  This examination report also 
noted "[t]he question of his being in need of aide [sic] and 
attendance has been raised, but there is nothing to suggest 
this is the case."  On this evidence, the RO denied the 
claims for non-service connected pension and special monthly 
pension.

The RO next received a June 1997 letter from Key Point Health 
Services, Inc., which indicated that the veteran began 
receiving psychiatric treatment in April 1997 due to 
complaint of depressed mood with mood swings and anger 
outbursts, disturbed sleep and difficulty with maintaining 
attention on one task for an extended amount of time.  He had 
a past history of several head traumas and alcohol abuse.  He 
was receiving weekly individual psychotherapy, and prescribed 
Zoloft and Ritalin.  His diagnoses included recurrent, mild 
major depression, attention deficit disorder, and alcohol 
abuse in remission.  He was assigned a Global Assessment of 
Functioning (GAF) Score of 60.

The RO next received medical records obtained by the State of 
Maryland's Disability Determination Services for evaluating 
the veteran's SSI claim in 1993.  In pertinent part, these 
records show treatment in 1992 and 1993 for external otitis, 
chronic upper and lower back pain, panic attacks, rash of the 
hands, atypical chest pain, allergic rhinitis, fatigue 
secondary to medication use and bronchitis.  A magnetic 
resonance imaging (MRI) scan in November 1993 was significant 
for probable central disc herniation at C5-C6 with mild cord 
compression, congenital fusion at C2-C3 and posterior bulging 
of the annulus at T6-T7 and T7-T8 without cord compression.  
An exercise stress test was negative for chest pain or 
arrhythmias.

In May 1998, the veteran underwent VA special 
neuropsychiatric examination with benefit of review of this 
claim folder.  His interview indicated a history of long-
standing difficulty with interpersonal relations and coping 
with stress.  He had difficulty regulating his affect and 
impulsiveness, and was suspicious of others.  He had a rather 
significant history of violence in the past.  On mental 
status examination, he presented as casually dressed.  His 
psychomotor activity was normal.  He maintained fair eye 
contact.  His speech was goal directed with normal rate, 
rhythm and tone.  He did not have any signs of aphasia.  His 
mood was described as anxious.  His affect was euthymic and, 
at times, angry.  However, he described an ability to 
modulate his anger without behavioral explosion.  He denied 
psychotic thought processes as well as suicidal and/or 
homicidal intent and ideation.  He was oriented to time, 
person, place and situation.  No cognitive deficits were 
noted.  His cluster of symptoms and behavior was consistent 
with a diagnosis of personality disorder with a possible 
milder form of affective disorder such as dysthymia.  He was 
deemed unemployable based on his refractoriness to treatment 
due to his personality disorder.  He was assigned a GAF score 
of 40, and deemed competent to handle his funds.

In a decision dated in September 1998, the RO granted 
entitlement to non-service connected pension.

During his personal appearance before the undersigned in May 
2000, the veteran complained of an inability to perform heavy 
lifting due to cervical and lumbar spine disability.  His 
pains of the neck, back and lower extremities were aggravated 
by prolonged walking which often required bed rest for 
relief.  He had left arm numbness which was especially 
prevalent in the morning.  His other physical impairments 
included recurrent infections of the left ear, hearing loss 
and tinnitus bilaterally, and stress headaches.  He also 
testified to being mentally unstable due to nervousness, 
anxiety attacks, short-term memory loss and paranoia.  His 
actions were often unpredictable.  He spent most of his time 
at home and under his wife's supervision.  He couldn't be 
trusted with completing activities such as cooking foods and 
filling the bathtub.  He had caused his mother's house to be 
burned down due to his inability to wire it correctly.  He 
was incapable of holding a job and managing his money.  He 
didn't trust his physicians, and didn't take his prescribed 
medications. 

In January and February of 2002, the veteran underwent 
extensive VA aid and attendance examination.  In general, his 
physical complaints included recurrent itchiness of the ears 
with drainage, constant tinnitus and pain of multiple joints.  
His psychiatric complaints included an inability to manage 
his personal affairs due to inappropriate money spending.  In 
this respect, he reported having "wild ideas" of getting 
rich and believing himself to be a millionaire which resulted 
in his wife ripping up his credit cards.  He described mood 
fluctuation, and had felt depressed with loss of ambition. 

The veteran's general medical examination was essentially 
unremarkable.  An audiometric evaluation revealed right ear 
pure tone thresholds of 15, 5, 5 and 15 as well as left pure 
tone thresholds of 5, 10, 5 and 15 at 1000, 2000, 3000 and 
4000 hertz, respectively.  His speech recognition was 94 
percent bilaterally.  An ear disease examination was 
significant for moderate eczema and erythema of both external 
canals that was diagnosed as chronic eczematous otitis 
externa. 

On spine examination, the veteran was able to walk without 
assistive device.  He was able to dress and undress without 
difficulty.  He was able to walk on heels and toes and squat 
fully.  His lumbosacral spine, which was negative for 
localized tenderness or spasm, demonstrated 80 degrees of 
forward flexion, 20 degrees of extension, and 25 degrees of 
lateral flexion and rotation bilaterally.  He was able to get 
on the examination table without difficulty.  His sitting and 
supine straight leg raising (SLR) test was negative.  There 
was no motor weakness, atrophy or radicular neurologic 
deficits of the lower extremities.  His cervical spine 
demonstrated 45 degrees of forward flexion, 25 degrees of 
extension, 70 degrees of rotation bilaterally, and 20 degrees 
of lateral flexion bilaterally.  There was no motor weakness, 
atrophy, localized tenderness or spasm in the upper 
extremities.  An x-ray examination of the lumbar spine was 
normal.  An x-ray examination of the cervical spine was 
significant for fusion at C2-C3 and mild disc space narrowing 
between C5-C6 with small osteophytes.  He was given diagnoses 
of degenerative disease of the cervical spine, and chronic 
lumbar strain.  He was deemed to have limitation in lifting 
heavy material and frequent bending, stooping or stair 
climbing.

On skin examination, the veteran walked with a limp and 
looked unsteady on his feet.  Over the hands, there were dry 
patches over the dorsum of the fingers and on the palms.  
There was some erythematous lichenified patches with several 
deep-seated dry vesicles on the lateral aspects of the 
fingers.  His feet were normal, however, several of his 
toenails showed dystrophy and onychosis with some yellowish 
subungual debris.  The groin was normal to inspection with no 
visible rashes or scarring.  He was given diagnoses of 
resolved groin rash likely either tinea cruris or intertrigo, 
quiescent tinea pedis, onychomycosis and dyshidrotic eczema 
of the hands and fingers.  

On mental status examination, the veteran presented as a 
well-developed and well-nourished individual.  He was 
cooperative with the evaluation process.  His speech was 
clear, logical and goal directed with content focused on 
responses to questions posed.  His speech was normal in rate, 
rhythm and tone.  He was attentive to activities of daily 
living (ADL's), although he noted that his wife assisted with 
his dressing due to physical limitations.  His mood was 
described as tired and drained.  His affect was noted to be 
mood congruent.  He denied auditory and visual 
hallucinations.  He did report some paranoia that somebody 
was watching him.  He denied current symptoms of panic.  His 
cognition appeared to be intact grossly.  His judgment and 
insight appeared to be fair.  He was given diagnoses of 
depressive disorder, not otherwise specified (NOS), alcohol 
dependence by history and personality disorder, NOS, by 
history.  He was assigned a GAF score of 51.  The examiner 
also offered the following opinion:

In terms of specific responses to the remand 
request, [the veteran]'s depression appears to 
have a moderate impact on his current 
functioning.  History suggests that symptoms 
are longstanding and at least for the 
character symptoms likely to significantly 
interfere with his ability to have functioned, 
consistent with the interpersonal description 
noted in the 1998 evaluation.   The result of 
this is a lifelong condition.  [The veteran] 
is obviously not bedridden, obviously able to 
help himself dressed, keep himself clean and 
presentable.  Whether or not he is able to 
feed himself secondary to problems with 
coordination in the upper extremities or 
weaknesses could not be determined.  He does 
appear to be able to attend to the wants of 
nature and protect himself from the hazards 
incident to his environment.  In my opinion he 
is obviously able to leave his home and its 
premises, particularly noted since he showed 
up for today's appointment alone.

According to statements of record, the veteran claims that he 
is physically unable to take care of himself due to multiple 
physical disabilities.  In fact, he argues that he is unable 
to feed himself secondary to weakness and incoordination of 
the upper extremities.  According to the veteran's 
representative, a comment by a VA examiner in February 2002 
places the veteran's ability to feed himself into question.  
Furthermore, the veteran claims that his mental impairment is 
of such severity as to render him a danger to himself and 
others.  For example, he reports an incident where his short-
term memory loss caused a fire to his home.  He also claims 
to be mentally incompetent.  

The Board finds that the preponderance of the evidence 
establishes that the veteran's disabilities are not so 
disabling as to render him unable to care for himself.  VA 
spine examination in 2002 clearly shows that the veteran has 
full functional use of his upper and lower extremities 
without evidence of motor weakness or atrophy.  He was 
capable of walking, getting onto the examination table and 
undressing without assistance.  He apparently seeks his 
wife's assistance in dressing, but it is obvious from the 
medical evidence that the veteran is capable of performing 
the activities of daily living without assistance.  Mentally, 
he presents himself as clean and well groomed.  His 
orientation is fully intact without any psychotic 
manifestations.  The medical opinion of record indicates that 
he is fully competent to manage his affairs.  Furthermore, he 
is not blind, bedridden or hospitalized.  On this record, the 
veteran has failed to meet his burden of establishing a 
factual need for aid and attendance as defined by VA 
regulations.  38 C.F.R. § 3.352(a) (2001).  As such, the 
Board must deny entitlement to special monthly pension based 
on the need for aid and attendance of another person.

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board notes that the RO 
has assigned a 70 percent rating for dysthymia.  According to 
a VA examiner in May 1998, the veteran was deemed 
unemployable due to his personality disorder.  For purposes 
of this analysis, the Board will assume that the veteran's 
neuropsychiatric disorder is 100 percent disabling based on 
total occupational impairment.  See Diagnostic Code 9400 
series as in effect prior to November 7 1996 authorizing 100 
percent schedular ratings due to the inability to obtain or 
retain employment.  Thus, the veteran would be entitled to 
special monthly pension at the housebound rate with a 
combination of disabilities that combine to a rating of 60 
percent or more, see 38 C.F.R. § 3.351(d)(1), or is deemed 
"permanently housebound" by reason of disability or 
disabilities.  38 C.F.R. § 38 C.F.R. § 3.351(d)(2) (2002). 

The veteran has been assigned separate 10 percent ratings for 
his skin condition, lumbar spine strain and degenerative 
joint disease of the cervical spine.  Potentially, separate 
10 percent ratings for tinnitus and otitis externa are for 
consideration.  See 38 C.F.R. § 4.87, Diagnostic Codes 6200 
and 6260 (2001).  There are no other chronic disabilities 
which are shown to be compensably disabling.  These 
disabilities combine to a rating of 42 percent under 
38 C.F.R. § 4.25, Table I, which ultimately results in a 40 
percent rating when converted to the nearest degree divisible 
by 10.  38 C.F.R. § 4.25(a) (2002).  Therefore, the veteran 
does not qualify for special monthly pension at the 
housebound rate pursuant to 38 C.F.R. § 3.351(d)(1) as his 
disabilities do not combine to a rating of 60 percent or 
more.  Furthermore, the medical evidence clearly shows that 
the veteran is not permanently confined to his home or his 
immediate area, and he is not institutionalized.  Therefore, 
the veteran does not qualify for special monthly pension at 
the housebound rate pursuant to 38 C.F.R. § 3.351(d)(2).

In this case, the veteran's representative apparently 
believes the question as to whether the veteran is capable of 
feeding himself is at issue.  In this respect, the 
representative has highlighted on argument the following 
quotation from a February 2002 mental disorders examination 
report: 

"Whether or not [the veteran] is able to feed 
himself secondary to problems with 
coordination in the upper extremities or 
weaknesses could not be determined."

In the Board's opinion, this comment represents no more than 
a desire by a VA psychiatrist not to make a medical judgment 
outside his/her expertise.  A VA spine examination conducted 
contemporaneously with the VA mental disorders examination 
clearly and unequivocally establishes that there is no motor 
weakness, atrophy, localized tenderness or spasm in the upper 
extremities.  There is no competent medical evidence to the 
contrary.  As such, the Board finds no merit with this 
argument.

Also, the veteran has provided his own opinion that he is 
mentally and physically incapable of taking care of himself.  
In fact, he insists that he is mentally incompetent.  The 
veteran, as a lay person, is deemed competent to describe 
symptomatology and factual information within his personal 
knowledge and observation.  However, he is not competent to 
render a medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg at 45631 (to 
be codified at 38 C.F.R. § 3.159(a)).  The competent evidence 
of record, which consists of findings and opinions provided 
by trained medical personnel, clearly show that the veteran 
is both competent and capable of performing the activities of 
daily living without assistance.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


ORDER

Entitlement to special monthly pension, based on the need for 
aid and attendance of another person or at the housebound 
rate, is denied



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

